Citation Nr: 0726953	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-43 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.  
He had subsequent service with the National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision of the Providence, Rhode 
Island, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Travel Board hearing in May 2007 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

A September 2001 rating decision granted service connection 
for type II diabetes mellitus with a 20 percent initial 
rating, and the veteran submitted a timely July 2002 Notice 
of Disagreement (NOD) with the initial rating.  A Statement 
of the Case (SOC) was issued in February 2003.  There is no 
evidence in the claims file that indicates the veteran did 
not receive it or that the U.S. Postal Service returned it to 
VA as undeliverable.  Neither is there any record of the 
veteran having submitted a substantive appeal in response to 
the SOC to perfect his appeal.  Thus, that issue is not 
before the Board and will not be discussed in this decision.  
See 38 C.F.R. §§ 20.200, 20.201 (2006).  The Board notes 
further than a March 2003 rating decision granted service 
connection for peripheral neuropathy of the lower 
extremities, bilaterally, and a February 2007 rating decision 
granted service connection for diabetic retinopathy, all 
secondary to the service-connected type II diabetes mellitus.  
The claims file contains no evidence that the veteran 
appealed either the ratings or effective dates assigned for 
those conditions, so those claims have been resolved and are 
not before the Board.  See id.; see also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The examiners who conducted separate VA PTSD examinations of 
the veteran indicated that his symptomatology, including a 
major depressive disorder, may be secondary to his physical 
medical problems, including his diabetes.  The RO sought 
clarification of this issue but without resolution, and no 
decision was rendered on it.  Thus, this issue has not been 
finally adjudicated by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).  In the decision below, however, 
the Board will decide whether the veteran manifests PTSD 
secondary to his active service, as that it is the issue 
before the Board.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran did not engage in combat with the enemy and 
the evidence of record does not show PTSD to have been caused 
by active military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.3049f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006);  and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).  Further, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court of appeals 
held that any error by VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) cited by a 
claimant is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate that the 
error was not prejudicial to the claimant.  Id.; see,  too 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In this case, a February 2003 pre-decision RO letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for a service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence that was relevant to the 
claim.

The Board notes that the letter did not include the specific 
language of the "fourth element"-that is, to provide all 
information in his possession related to his claim.  
Nonetheless, the veteran had received sufficient explanation 
as to how to provide further relevant evidence, such that the 
intended purpose of this final element of VCAA notice was 
nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 (Feb. 
24, 2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VA O.G.C. Prec. 
Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 Vet. 
App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the February 2003 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.  
This correspondence included the specific request that the 
veteran inform the RO as to any additional information or 
evidence that he wanted that agency to obtain on his behalf, 
or that he otherwise send the evidence still needed to 
support his claim as soon as possible.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to have prejudiced him, and thus, the Board finds 
this to be harmless error.  VA O.G.C. Prec. Op. No. 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).  
Further, the veteran did in fact submit evidence during the 
adjudication process, so he clearly was aware of his rights 
in the process and meaningfully participated in the 
adjudication of his claim.

The letter also did not inform the veteran how downstream 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations, as it 
was issued well before the Court's decision in 
Dingess/Hartman.  But ultimately this is inconsequential, and 
therefore, harmless error, because the Board is denying his 
underlying claim for service connection, so the downstream 
disability rating and effective date elements of his claim 
are moot.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (if 
the Board addresses an issue not addressed by the RO - in 
the first instance, the Board must explain why the veteran is 
not prejudiced).  Further, the RO informed the veteran of 
this information in a March 2006 letter and, in response, the 
veteran informed the RO he had no further evidence to submit 
and asked that his appeal be certified to the Board as soon 
as possible.  Thus, the Board finds that the February 2003 
letter substantially complied with the statutory notice 
requirements, 38 U.S.C.A. § 5103(a), 5104, 7105 and, to the 
extent it did not, any error was harmless.  Further, neither 
the veteran nor his representative has cited or claimed any 
error or that the letter misled them in pursuing the claim.  
See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 
23, 2007) (There is nothing to review if no additional 
evidence is submitted after all notice requirements were 
met).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, his 
completed PTSD Questionnaire, and the transcript of his 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, as shown by his March 2006 
statement to that effect, there is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  And as noted above, since the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question related to an initial evaluation of the disability 
or the effective date to be assigned is rendered moot.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates the Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV) as the governing criteria for 
diagnosing PTSD.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).
Analysis

Service personnel records show the veteran served in Vietnam 
with the First Cavalry Division from July 1966 to 1967.  He 
has consistently conceded that he did not personally engage 
in combat with the enemy during his tour in Vietnam, as he 
told VA medical personnel early-on that he was not an 
infantryman and did not have a Combat Infantryman Badge 
(CIB).  Nonetheless, he points out that he was assigned to a 
combat engineer battalion and, while he was in fact a cook, 
he was not a cook for a rear unit but a front line unit, and 
that he performed his duties as a cook at forward fire bases 
where he was exposed to the rigors of a combat environment on 
a constant basis, including incoming enemy fire on his 
location, and that he performed a variety of duties, 
including handling dead bodies.

The three events consistently asserted by him as his 
stressors are: On an occasion when his base came under 
attack, he jumped into a nearby bunker and landed on a nest 
of black scorpions.  They stung him so badly, he panicked and 
ran until other troops subdued him.  Medics administered 
morphine to him before he blacked out, and he was 
hospitalized for approximately four weeks, and every time he 
sees such an insect he has flashbacks.  On another occasion, 
he and other soldiers were ordered to a landing zone, where 
there were numerous dead bodies.  They had the gruesome task 
of lining them up and counting them, and the veteran stated 
that all who performed that detail were sick to their 
stomach.  His other noteworthy stressor concerned a young 
captain he served under.  The officer refused to remove or 
conceal his shiny captain's bars, and he required 
subordinates to salute him any time he approached.  He 
eventually was killed, as enemy snipers were always on the 
lookout for officers.  The veteran stated he'll never forget 
the captain's face, though he cannot remember his name, and 
it was the first memorial service he attended.

Regardless of the veteran's claimed stressors, the salient 
issue of this appeal at this time is whether the veteran has 
PTSD secondary to his active service.  The Board is 
constrained to find that the preponderance of the medical 
evidence is unfavorable to the veteran's claim.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

Evidence In Support of The Claim

In October 2002, the veteran was admitted for two days for an 
inpatient PTSD evaluation.  He told the examiner that he was 
married, and had retired in 1998 from his job as a fire 
fighter.  He stated that he had experienced ongoing PTSD 
symptoms since his tour in Vietnam, but he had not received 
any treatment until 2001.  He could not recall the place of 
the name of the provider.  He was referred for the inpatient 
assessment by a social worker at a VA outpatient clinic.

The veteran described his symptoms as feeling miserable 
because of his then recent second surgical procedure on his 
bladder for inflamed prostatitis, and that his diabetes did 
not seem to be getting better.  He reported frequent sad 
mood, anxiety, irritability, problems with memory and 
concentration, social withdrawal, and essential anhedonia.  
Also reported by him were recurrent thoughts/dreams of his 
Vietnam combat experience, flashbacks, and exaggerated 
startle response, among others.  He stated that from Vietnam 
until 1996, he used marijuana occasionally and alcohol.  He 
stopped usage of those substances after his diagnosis with 
diabetes.

After his separation from active service, he was a 
corrections officer for three years and then a fire fighter 
for 28 years.  Mental status examination revealed anxious and 
depressed mood, constricted affect but appropriate thought 
content.  No other abnormalities were noted.  The examiner 
rendered Axis I diagnoses of PTSD, chronic; depression not 
otherwise specified; and, history of marijuana and alcohol 
use, none since 1996.  On Axis IV, the examiner noted severe 
enduring combat residue complicated by similar experiences as 
a firefighter and chronic health problems.

Two days later, the veteran was administered the Minnesota 
Multiple Personality Inventory and Mississippi Scale for 
Combat Related PTSD.  The interpreting psychologist deemed 
the results as valid, and that the clinical configuration of 
scales supported a diagnosis of PTSD.  The elevation of 
scales for sociopathy were elevated along with scales for 
PTSD, which suggested at least a comorbid presentation with 
PTSD.  The Keane special scale for PTSD of 37 was above the 
cutoff of 30, and the Mississippi scale of 141 also was above 
the cutoff of 107.  The reviewer recommended the veteran for 
acceptance into that facility's PTSD Program.  The veteran 
submitted his claim a few days after his discharge from the 
assessment.

In March 2003 he was screened for the program by a 
readjustment counselor with a bachelor's degree.  The 
veteran's family history was consistent with a typical 
upbringing with no evidence of childhood trauma.  He did drop 
out of school in the eighth grade, however, and he obtained 
his GED in 1970.  The counselor noted the veteran as having 
experienced combat, and that he was a chemical warfare 
specialist, was involved in search and destroy missions, and 
at a listening post, mine sweeping, and perimeter patrol.  He 
was involved with removing dead bodies his very first day in 
Vietnam.

Outward symptomatology noted by the counselor was thoughts of 
inadequacy, worthlessness, and hopelessness, sad, depressed, 
angry and irritable mood, and anxiety.  No other 
abnormalities were noted.  This counselor rendered Axis I 
diagnoses of PTSD, chronic, severe; major depressive 
disorder, recently due to general medical condition; and, 
polysubstance abuse.  Axis II was deferred, and in Axis IV 
she noted that his psychosocial stressors were severe, 
primarily due to history of traumatic stress of Vietnam and 
as a fire fighter, and his chronic medical concerns.  The 
counselor also noted that the veteran handled dead bodies in 
both Vietnam and as a fire fighter.  Further, recent world 
events triggered the veteran, and his depression was 
worsening.  She believed he would benefit from a group 
approach as well as individual counseling.

PTSD Compensation & Pension (C & P)  Examination Results

At the December 2003 examination, the examiner noted that he 
reviewed the claims file and the veteran's medical records 
prior to the interview, and he observed that, while the 
veteran said he went to Vietnam in 1964, his personnel 
records show him to have been there from July 1966 to 1967 as 
an Army cook with an engineering battalion.  The examiner 
also specifically noted his task as requested by the RO, 
which was to consider each of the veteran's claimed stressors 
and determine if either or all are supportive of a diagnosis 
of PTSD.  He also noted that he was to assess whether the 
veteran's career as a fire fighter contributed to the 
veteran's PTSD; or, whether it was causing surfacing of 
unresolved issues from Vietnam.

The veteran told the examiner that he was in the Army for 
seven years with a Military Occupation Specialty (MOS) of 
chemical warfare specialist, and that he was not involved in 
direct combat.  In Vietnam, he was based at An Kha where he 
was a chemical warfare specialist.  The examiner noted the 
veteran's report of his MOS appeared inconsistent with the 
RO's description of his MOS as a cook.  The veteran described 
his three stressors as having to unload dead bodies and 
wounded from a helicopter, having to count dead bodies on an 
occasion after the unit came under attack, and the incident 
where he jumped into a nest of scorpions.

The examiner noted that the veteran stated that he saw many 
more dead bodies in his job as a fire fighter than he did in 
Vietnam, but he did not leave it for another job because "it 
was a good paying job."  Also noted were the veteran's 
medical problems, and that he was currently in a Support 
Group and an anger management group.  He mentioned that he 
had diabetes due to Agent Orange exposure, he still thought 
about Vietnam, and taking people out of cars and burning 
buildings as a fire fighter just made it worse.  Plus he was 
really aggravated by rectal spasms, and it seemed everything 
was breaking down because of the diabetes.

Mental status examination (MSE) revealed the veteran as 
cooperative and pleasant, but his self-report appeared 
questionable at times due to his tendency to ramble and not 
answer questions directly.  When asked to describe his mood, 
he said it was lousy all the time, as he was constantly 
getting bad news about his health from his doctors.  He also 
told the examiner that he always had problems with authority, 
and that he was suspended four times during his 28 years as a 
fire fighter.  The examiner observed that the veteran's 
concentration appeared impaired due to anxiety.

As to the specific findings related to PTSD, the examiner 
observed that it was questionable whether the veteran 
experienced events that were outside the range of usual human 
experience that would be markedly distressing to almost 
anyone who served in Vietnam.  He denied any of the criteria 
for persistently re-experiencing the traumatic events, and 
there was no evidence of persistent avoidance of any stimuli 
associated with the trauma and the symptoms of numbing of 
general responsiveness that took the form of markedly 
diminished interest, and significant activities, as well as a 
restricted range of affect.  The examiner noted that the 
veteran had specifically interpreted it as having sex with 
his wife, and he stated the problem was related to his 
prostatitis.  Even when the examiner explained that his 
affection towards his wife was separate from his sexual 
activity, the veteran was unclear on it.  The examiner 
observed that persistent symptoms of increased arousal took 
the form of irritability and some difficulty with 
concentration.

The examiner found that the veteran's reported symptoms, 
along with the observations during the interview, were 
consistent with DSM-IV Axis I diagnoses of major depression 
secondary to medical problems; panic disorder without 
agoraphobia, mild; alcohol dependence in sustained full 
remission; and marijuana and cocaine abuse in sustained full 
remission.  Axis II was rule out personality disorder not 
otherwise specified.  The examiner also observed that the 
veteran's primary stressors related to what he sees as his 
physical deterioration-particularly his prostatitis and 
diabetes, and that the veteran's current symptomatology 
appeared related to those ailments.  Further, the veteran did 
not appear to have any outstanding traumas from Vietnam.  He 
was not involved in direct combat and, by his own admission, 
he stated he saw more dead bodies over his 28-year period as 
a fire fighter.  The examiner noted as interesting the fact 
that the veteran chose to remain in that job because of the 
pay.

In his NOD, the veteran explained that he held two positions, 
head cook at forward positions and NBC chemical specialist, 
and that he explained in detail what he was told to do in 
Vietnam, and the loss of human life he saw.  He also asserted 
that he was insulted when the examiner told him he was used 
to interviewing "Special Forces people not people like me," 
and the examiner made him feel like his service was not 
important.  He repeated his position that his experiences 
were real, and that a doctor who spoke at one of his classes 
said that no one returns from Vietnam without some level of 
PTSD.

The RO arranged for another examination.  The examination 
request noted that, while a number of the veteran's stressors 
presented verification problems, it was known that cooks 
could have been involved in refrigeration/mortuary services, 
and noted his service as a fire fighter.  The RO asked that 
another examiner assess all of those factors and render an 
opinion.

At the June 2004 examination, the examiner noted the 
veteran's family and medical history, and that the most 
recent treatment note by a registered nurse in VA outpatient 
treatment records cited a diagnosis of PTSD, chronic, severe; 
major depressive disorder, recurrent, due to general medical 
condition; and polysubstance abuse.  The veteran told the 
examiner that, even though his official MOS was chemical 
engineer, he frequently worked as a cook, and was often 
assigned to go out to various advanced base camps.  He was 
exposed to dead and wounded, and he repeatedly had to take 
cover with the rest of his unit when they came under attack.

The examiner noted the stressors the veteran reported at the 
prior examination, and that he said he remembered very little 
about the scorpion incident.  While recounting his traumatic 
experiences in Vietnam, the examiner observed, he returned to 
the same theme that he was not traumatized by specific 
incidents, but rather feels he was traumatized by his entire 
experience.  He expressed a distinct resentment toward what 
he perceived as something that was "done to him."  The 
veteran affirmed his employment history as recorded at the 
prior examination, and that as a fire fighter he frequently 
was required to go into burned buildings and remove dead 
bodies.

The veteran disagreed, however, with the prior examiner's, 
Dr. P's, notation that he said he saw more dead bodies as a 
fire fighter than in Vietnam.  He asserted that the Dr. P 
stated his opinion rather than what he actually said.  When 
the examiner pointed out that it was not an opinion but an 
actual quotation, the veteran denied he ever said it.  At the 
2004 examination, the veteran said he in fact removed dead 
bodies as a fire fighter, and every time he removed dead 
bodies from a building he would remember his time in the 
military and have an emotional reaction.  The examiner 
explored the issue at length with the veteran.

The examiner asked the veteran if any of his PTSD symptoms 
that he might have may be related to his job as a fire 
fighter.  Specifically, he was asked whether he had 
persistent and distressing recollections of his time as a 
fire fighter, since many of his experiences were similar to 
his Vietnam experiences, that is, removing dead bodies, and 
the veteran was quite evasive.  He kept repeating that every 
time he had to undergo anything as a fire fighter that 
exposed him to dead bodies, he would think about Vietnam.  
The examiner revisited the question as to whether he had 
flashbacks of his fire fighting experience on four more 
occasions, and the veteran was evasive on each occasion.  
Finally, he denied having experienced any PTSD symptoms 
related to his time as a fire fighter.

During MSE the veteran described his mood as "not too 
good," and his overall affect was congruent and reactive.  
His overall presentation was angry, resentful, and sullen.  
He did not exhibit a thought disorder.

The veteran stated he frequently thought about his military 
service when he watched Iraq events on TV, as he became 
tearful and felt hopeless.  Watching recent footage of 
caskets returning home from Iraq and helmets on of dead GIs 
on rifles triggered memory of the memorial for the captain.  
He got those feelings every time he watched military action 
on TV.  The veteran described this as his main symptom, and 
it occurred one to two times a week.  He indicated no other 
persistent or intrusive recollections.  Despite repeated 
claims of flashbacks, upon exploration, the examiner 
determined he was experiencing memories.  He reported no 
symptoms within the category of avoidance, and he did not 
avoid triggers.  On the contrary, he reportedly he 
deliberately watched TV, and he had an interest in military 
activities in the Middle East.

The examiner noted that the veteran's report of symptoms did 
not satisfy Criterion D of the DSM-IV criteria, hyperarousal.  
He reported insomnia three to four times a week and 
irritability, but exploration showed it to be an overall 
angry and sullen mood most of the time, rather than a 
tendency toward irritability out of proportion to any 
provocation.  He expressed no symptoms of hypervigilance, 
difficulty with concentration, or exaggerated startle 
response.  Further, the veteran denied any memories, 
flashbacks, or psychological or physiological reactivity to 
triggers one might reasonably expect would cause him to think 
about his duty as a fire fighter where he had similar 
experiences.  Traumatic events as recounted by the veteran 
did not, the examiner opined, rise to the level of PTSD, as 
Criterion B was not satisfied.

His recollections were not persistent or intrusive per DSM-IV 
criteria, but a response to regular exposure to news media, 
which he did not attempt to avoid.  Criterion C also was not 
met, as he did not attempt to avoid activities that would 
prompt PTSD related anxiety reactions.  The examiner noted 
that he avoided people moreso  because of his depression than 
anything else.  Also notable was the lack of any avoidance of 
any sort of cues related to his fire fighting experience, 
which one would reasonably expect, nor did he report any 
diminished interest.  His strained personal relationships 
were due to an angry, sullen disposition.  And neither was 
Criterion D met.  Insomnia three to four times a month did 
not rise to the level of severity required for the DSM-IV 
PTSD criteria.

After consideration of all of the above, the examiner opined 
that the veteran's symptom picture was more accurately 
described by a diagnosis of major depressive disorder.  The 
examiner essentially agreed with the diagnosis of the 
December 2002 examination, and that his examination suggested 
the veteran's major depression was secondary to or greatly 
aggravated by his medical problems.

Notwithstanding the fact that both the examiners at the 2002 
and June 2004 examinations did not diagnose PTSD, the RO 
arranged yet another examination because the veteran was 
being treated for PTSD at the VA medical facility.  The 
October 2004 examination report shows that the psychologist 
conducted a review of the claims file.  She did not interview 
the veteran.

After reviewing the claims file, the examiner noted that the 
examiners at both C & P examinations were licensed clinical 
psychologists experienced and credentialed to perform those 
examinations, and they opined the veteran did not meet the 
criteria for PTSD.  She discerned no compelling reason to 
dispute those two opinions.

The veteran did not provide any detail or information at the 
Travel Board hearing that was not already of record.  He 
described his experiences in Vietnam and the symptoms he 
experiences

In this case, there is medical evidence both for and against 
a finding of the presence of PTSD.  It is the Board's 
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App. 
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995). The veteran's initial assessment for PTSD in 2002 
resulted in an Axis I diagnosis of PTSD.  Significantly, this 
examination relied on the veteran's report of "combat" 
experiences in Vietnam.  In other documents, the veteran has 
conceded that he did not engage in combat with the enemy, and 
his service personnel records show that his MOS during active 
service was that of a cook.  Accordingly, there is no 
probative weight to be given this diagnosis.  A medical 
opinion based upon an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Because, during the course of the RO's development, it was 
recognized that there was a possibility of a diagnosis of 
PTSD in the record, such as in the Intake report or 
outpatient treatment reports or nurse's notes, the veteran 
was afforded several VA examinations, including a review by a 
VA psychologist in October 2004.  The Board finds that the 
June 2004 VA examination to be of highest probative value, 
relative to other assessments.  This examination was 
conducted by an examiner specifically for purposes of 
determining the presence of PTSD under the regulatory 
guidelines of 38 C.F.R. § 4.125.  It is not shown that the 
initial Intake examination or outpatient records or nurse's 
notes considered this critical regulation in formulating a 
diagnosis, and thus those records are of far lesser weight.  
Further, the June 2004 examiner was apprised of all of the 
veteran's claimed stressors and the claims file was available 
for review.  This examiner, in detail and with rationale, 
identified each criterion for determining whether a diagnosis 
of PTSD was supported.  This very thorough review and 
analysis, that is consistent with the facts of record, 
resulted in a finding that PTSD was not present.  This 
negative finding is yet further buttressed by an October 2004 
VA specialist who again reviewed the claims file, including 
all alleged stressor statements and symptoms, and concurred 
that PTSD was not found.  In sum, these thorough analyses by 
specialists in their field who had access to the total 
documented record are of highest probative value.  See Owens 
v. Brown, 7 Vet. App. 429 (1995) (the Board is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so).      

The veteran must understand that the Board acknowledges his 
Vietnam service and would like to express appreciation for 
his service to our country.  The question before the Board, 
however, is whether he manifests PTSD as a result of that 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (only independent medical evidence may be considered 
to support Board findings.  The Board is not free to 
substitute its own judgment for that of such an expert).  
Regrettably, the Board is constrained to find that the weight 
of the medical evidence is that he does not.  38 C.F.R. 
§§ 3.303, 3.304(f).

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


